Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 
DETAILED ACTION
Applicant filed an RCE amendment on 1/12/22. Claims 1-3, 6, 9-10 and 12 have been amended and claims 4-5, 13-14, and 18- 19 have been cancelled. After careful consideration of applicant agreements and amendments the examiner finds them to be moo in view of new grounds of rejection. This action is a non-final rejection. 


Claim Objections
Claims 1,9, 10 are objected to because of the following informalities:  “sensitive information” is a broad but non-limited category. How does none define sensitive, I might find a birthday to be sensitive but someone else find medical records to be sensitive. Thus the scope is relatively undefined. The examiner will presume that sensitive is definable and provide art.  Appropriate correction is required.

Claims 1, 9 and 10 contain, “Prohibiting or restricting” are used in the alternative. However, to prohibit vs restrict may not be the same. However, whereas applicant then mentions restricting, further use of the terms are limited and applicant then uses “permitted” rather than define the aspects of prohibit or restrict which were introduced. What is the “prohibit” or “restrict” versus permit?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 6 are rejected under 35 USC 112 (b)
Claims 1-3 and 6 recites the limitation, “terminal equipment of a block chain network”. Then applicant refers to “the terminal equipment”.  There is a lack of antecedent basis for “the terminal equipment” Is this the same terminal equipment as “the terminal of a block chain network” ? For the purposes of analysis the examiner will presume “terminal” is referring to “terminal equipment”.  Clarification is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,9-12,15-17, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10008102 to McEachron in view of US Patent Publication to Tran 20170232300 and 2018/0075393 to Lovell


As per claims 1,9,10 McEachron discloses;
obtaining, by the equipment, vehicle-related information of a user; McEachron (col. 11,12 appears to identify the user of a vehicle for example, “vehicle related” does not have to be part of the vehicle)
embedding, by the terminal equipment, an identifier of the user into the vehicle-related information of the user; McEachron (col. 11,12 appears to identify the user of a vehicle for example, “vehicle related” does not have to be part of the vehicle, re: embedding see col. 8 lines 20-30)
depositing, by the terminal equipment, the vehicle-related information 
embedded with the identifier of the user in a blockchain as a transaction object based on the blockchain network; McEachron (col. 9, block chain may be used to store data)
McEachron does not explicitly disclose what Tran teaches;
A method for processing vehicle-related information based on blockchain, 
being applied to a terminal equipment of a blockchain network comprising; (preamble, see Tran for teaching the block chain processes 0010-14)
determining, by the terminal equipment, whether a transaction initiator is the user when the transaction on target vehicle-related information embedded with the identifier of the user is detected; 
Tran(0207, 0208 and 0209)
prohibiting or restricting, by the terminal equipment, continuation of the transaction when the transaction initiator is not the user; 
Tran(0284 identify the patient for example..)
It would therefore have been obvious to one of ordinary skill in the art before the filing of the invention to combine the vehicle disclosure of McEachron with the blockchain teachings of Tran is because a vehicle user would want to be connected to a network for various purposes. (0003-4)
McEachron and Tran do not explicitly disclose what Lovell teaches;
wherein said restricting continuation of the transaction further comprises: determining, by the terminal equipment, according to an identity of a buyer of the transaction or a purpose of the transaction, 
whether the identity of the buyer is in a preset permitted list or the purpose of the transaction meets a preset purpose, 
in a case that the identity of the buyer is in the preset permitted list and the purpose of the transaction meets the preset purpose, permitting, by the terminal equipment, continuation of the transaction on the target vehicle-related information; 
and Page 2 of 12Application No.: 16/611999Reply to Office action of: October 15, 2021in a case that the identity of the buyer is not in the preset permitted list or the purpose of the transaction does not meet the preset purpose, identifying, by the terminal equipment, sensitive information related to privacy of the user in the target vehicle-related information; 
removing, by the terminal equipment, the sensitive information from the target vehicle-related information; and permitting, by the terminal equipment, continuation of the transaction on the target vehicle-related information with the sensitive information removed.
Here applicant uses “or which is a choice” in regards to the purpose of the transaction or the identity of the buyer.. Here in Lovell, 0074, 0078, permission is controlled to a social media website. In this case if the user is on the permitted use, then they can use that portion of the data. However, if they are not, then they cannot use that portion of the database.

It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the automobile monitoring disclosure of McEachron with “access permission” teachings of Lovell for the motivation of providing control and therefore a level of trust in the information 0006-7.

As per claims 2,11 and 16 McEachron discloses; The method according to claim 1, wherein said embedding by the terminal equipment an identifier of the user into the vehicle-related information of the user comprises: embedding terminal equipment (col. 12, lines 10-15)a digital watermark of the user into the vehicle-related information of the user.  McEachron (col. 8 lines 25-30 watermark) 

As per claims 3, 12, and 17 McEachron does not explicitly disclose determining , by the device having a unique network address a privacy level of the vehicle information of the user.
However, Tran teaches, The method according to claim 1, wherein after said obtaining by the terminal equipment vehicle- related information of a user and before said embedding by the terminal equipment an identifier of the belonged user into the vehicle-related information of the user, the method further comprises: 
determining by terminal equipment a privacy level of the vehicle-related information of the user; and triggering by terminal equipment the determination module embedding an identifier of the belonged user into the vehicle- related information of the user when the determined privacy level is higher than a preset Page 3 of 10Application No.: level.  
Tran(0273)

As per claims 6, 15, and 20 McEachron discloses;
The method according to claim 1, wherein said obtaining by the terminal equipment vehicle-related information of a user comprises: obtaining, by the terminal equipment vehicle-related information; determining, by the terminal equipment, according to a pre- stored identity identifier of the user, whether vehicle owner corresponding to the obtained vehicle-related information is the user; and determining, by the terminal equipment that the obtained vehicle-related information belongs to the user when it is determined that the vehicle owner corresponding to the obtained vehicle-related information is the user.  
McEachron(col 2-3)
  
Response to Arguments
Applicant filed an RCE amendment on 1/12/22. Claims 1-3, 6, 9-10 and 12 have been amended and claims 4-5, 13-14, and 18- 19 have been cancelled. After careful consideration of applicant agreements and amendments the examiner finds them to be moo in view of new grounds of rejection. This action is a non-final rejection. 

Rejection under Claim Rejections - 35 USC 112 (a) -withdrawn in view of amendment.
Reply to Office action of: October 15, 2021 
Claim Rejections - 35 USC 103 (a)

Claims 1-6 and 9-20 are rejected under 35 U.S.C.103 as being unpatentable over US Patent 10008102 to McEachron in view of US Patent Publication to Tran 20170232300. 

The arguments directed to 35 USC 103(a) are moot in view of new grounds of rejection. Applicant argument is directed to the amended subject matter.


As previously presented, McEachron is silent about determining whether a transaction initiator is the user when the transaction on target vehicle-related information embedded with the identifier of the user is detected; and prohibiting or restricting continuation of the transaction when the transaction initiator is not the user. 

Here this element is now attributed to Tran. 

In regards to the newly added features, see Lovell, also newly added.


The dependent claims are argued by virtue of dependency.
Page 11 ofl12 
Application No.: 16/611999 
Additional Reference – US Patent Publication to Dulori 2020/0234380 appears to be directed to tracking users and to blockchain.



Conclusion
Network Security and Privacy Challenges in Smart Vehicle-to-Grid, IEEE 2017

Towards Transparency and Trustworthy: A Used-Car Deposit Platform Based on Blockchain IEEE 2019

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698